In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00188-CR



  DARRIAN DE’ANTHONY DAVIS-SANDERS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-12-24274




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        Darrian De’Anthony Davis-Sanders appeals from a judgment that adjudicated him guilty

of possession with intent to deliver four or more but less than 200 grams of cocaine within a school

zone, sentenced him to sixty years’ imprisonment, and ordered him to pay a $1,450.00 fine. Davis-

Sanders has filed a single brief, in which he raises an issue common to all of his appeals.1 He

argues that his counsel rendered ineffective assistance by failing to question the legality of the

search that led police officers to discover that he was in possession of methamphetamine and a

firearm.

        We addressed this issue in detail in our opinion of this date on Davis-Sanders’ appeal in

cause number 06-14-00186-CR. For the reasons stated therein, we likewise conclude that Davis-

Sanders has failed to demonstrate that he received ineffective assistance of counsel.

        However, we must modify the trial court’s judgment.                       The judgment of deferred

adjudication describes the offense as “MAN DEL CS PG 1>1G DRUG FREE ZONE.” However,

the indictment establishes that the offense was for possession with intent to deliver four or more

but less than 200 grams of cocaine and that Davis-Sanders pled guilty to this indictment.

        We have the authority to modify the judgment to make the record speak the truth when the

matter has been called to our attention by any source. TEX. R. APP. P. 43.2; French v. State, 830



1
 In our cause numbers 06-14-00186-CR, 06-14-00187-CR, and 06-14-00189-CR, Davis-Sanders also appeals from
(1) a judgment adjudicating him guilty of delivery of less than one gram of cocaine within a school zone, sentencing
him to ten years’ imprisonment, and ordering him to pay $140.00 restitution; (2) a judgment adjudicating him guilty
of delivery of less than one gram of cocaine within a school zone, sentencing him to ten years’ imprisonment, and
ordering him to pay $102.00 in restitution; and (3) a judgment adjudicating him guilty of delivery of less than one
gram of cocaine within a school zone, sentencing him to ten years’ imprisonment, and ordering him to pay $140.00
in restitution.

                                                         2
S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—

Texarkana 2009, no pet.). “Our authority to reform incorrect judgments is not dependent on the

request of any party, nor does it turn on a question of whether a party has or has not objected in

trial court; we may act sua sponte and may have a duty to do so.” Rhoten, 299 S.W.3d at 356

(citing Asberry v. State, 813 S.W.2d 526, 531 (Tex. App.—Dallas 1991, writ ref’d)); see French,

830 S.W.2d at 609. Here, we modify the trial court’s judgment to reflect that the possession with

intent to deliver was in an amount of four or more grams but less than 200 grams.

       We affirm the trial court’s judgment, as modified.



                                             Josh R. Morriss, III
                                             Chief Justice
Date Submitted:       July 22, 2015
Date Decided:         August 4, 2015

Do Not Publish




                                                3